Citation Nr: 0506484	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Air Force active service from December 1965 
to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied a 
claim for service connection for residuals of hepatitis C.  
In October 2003, an RO hearing was held.  In November 2004, a 
Travel Board hearing was held before the undersigned Board 
Member.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

It is contended, in essence, that the appellant contracted 
Hepatitis C during service.  He asserts that in-service risk 
factors included assisting bloodied servicemen injured during 
a mortar attack; carrying body bags containing dead enemy 
soldiers; having haircuts with a straight edge at barber 
shops; having ear piercing; having unprotected sex; and 
having dental treatment and inoculations en masse with other 
servicemen with inadequately cleaned dental/medical 
instruments.  Although appellant admits to in-service illicit 
drug abuse, including intravenous, he alleged that this did 
not involve shared needles.  He also contends that hepatitis 
was diagnosed by a private physician approximately one month 
after service.  

Initial review of the evidentiary record indicates that 
appellant's service records document foreign service, 
including in Okinawa and Vietnam, as a jet engine mechanic; 
and that after his December 1965 to May 1970 active service 
period, he was a civilian employee at a stateside Air Force 
Base during the mid- to late-1970's.  The service medical 
records document treatment in February 1970 for nonspecific 
urethritis and a penile chancroid, with a two-week course of 
penicillin prescribed.  This would appear to lend credence to 
appellant's contention regarding in-service unprotected sex 
as a risk factor.  

The evidentiary record includes certain post-service Air 
Force Base civilian medical records/examinations reports 
dated between 1976 and 1978.  Said 1976 and 1978 civilian 
medical records/examinations reports noted a history of 
hepatitis respectively in 1970 and 1971; and the 1978 record 
included an assessment of rule out chronic hepatitis, noting 
that liver function studies were planned.  However, reports 
of such laboratory studies, if in fact performed, are not 
currently associated with the claims folder.  It is unclear 
whether there might be any additional, relevant Air Force 
Base civilian clinical records available; and it is unclear 
whether the RO has attempted, or adequately attempted, to 
obtain them.  

Clinical records reveal that in 1999, appellant was initially 
diagnosed by VA with hepatitis C; and that in October 2003, 
titers for hepatitis A and B were reported as negative.  

Additionally, there is a substantial gap in the evidentiary 
clinical record between appellant's May 1970 discharge from 
service and 1976, and also between 1978 and 1999.  Although 
during October 2003 and November 2004 RO and Travel Board 
hearings, appellant provided names of private physicians who 
allegedly rendered treatment immediately after service in 
1970 and in the 1980's and 1990's (Drs. "H.", "W.", and 
"G."), it appears that appellant did not respond to the 
RO's November 2003 written request for assistance to obtain 
such records.  However, since the case is being remanded for 
other reasons, another attempt to obtain such records should 
be accomplished by the RO.  In this regard, however, 
appellant should be advised that in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the United States Court of Appeals for 
Veterans Claims explained that the "duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  

Additionally, it does not appear that the RO has obtained any 
VA medical opinion as to the etiology of appellant's 
hepatitis.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate 
medical opinion regarding the etiology of appellant's claimed 
hepatitis is deemed warranted for the Board to equitably 
decide the appellate issue, and should therefore be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant clinical 
records pertaining to hepatitis, not 
presently associated with the claims 
folder, in his possession, as well 
as the complete names and addresses 
of any physicians or medical 
facilities which have provided such 
treatment, particularly for the 
periods between May 1970 and 1976, 
and between 1978 and 1999.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers, 
including, but not limited, to those 
from Charleston Air Force Base, 
South Carolina (pertaining to 
appellant's treatment as a civilian 
employee in the mid- to late-1970's, 
such as any reports of liver 
function testing); the custodian, if 
any, of clinical records of Dr. 
"H." (particularly any relevant 
records dated on or about May-July 
1970); Dr. "W"; and Dr. "G."  The 
appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.

2.  Thereafter, and whether or not 
records are obtained, the RO should 
have an appropriate VA physician 
review the entire claims folder and 
express opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) that appellant's 
hepatitis C was causally or 
etiologically related to his 
December 1965 to May 1970 active 
service versus post-service causes 
(i.e., what is the approximate date 
hepatitis C was contracted and its 
etiology).  The physician should 
specifically address the various 
risk factors of hepatitis C, and 
render opinion based on the evidence 
of record, as to which risk factors 
were likely causes of appellant's 
hepatitis C.  The written opinion 
should provide adequate rationale 
for medical conclusions rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician in the written 
opinion.  

3.  The RO should consider any 
additional evidence and readjudicate 
the hepatitis C service connection 
issue, with consideration of 
applicable court precedents and 
statutory and regulatory provisions, 
under all appropriate legal 
theories.  In the event in-service 
drug abuse is deemed a likely cause 
of appellant's hepatitis C, the RO 
should consider the applicability of 
38 U.S.C.A. §§ 105(a), 1110 (West 
2002) and 38 C.F.R. §§ 3.1(m), 3.301 
(2004).  

When this development has been completed, if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




